Exhibit 10.2

 

FINAL

 

AMENDMENT NO. 2
TO THE SECOND
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

 

The Board (as defined below) desires to approve this Amendment No. 2 (this
“Amendment”) to that certain Second Amended and Restated Limited Liability
Company Agreement of Radiation Therapy Investments, LLC (the “Company”), dated
as of March 25, 2008 (as amended by that certain Amendment No. 1 to the Second
Amended and Restated Limited Liability Company Agreement, dated as of
November 24, 2010, the “LLC Agreement”).  All capitalized terms used herein and
not otherwise defined shall have the meaning set forth in the LLC Agreement.

 

WHEREAS, the Board desires to amend Section 3.1(a) of the LLC Agreement to
authorize 13,660.4486 additional Preferred Units and 258,955.1413 additional
Class A Units of the Company;

 

WHEREAS, the Board desires to amend Section 3.3(a) of the LLC Agreement to
provide that Class B Units and Class C Units that are repurchased by the Company
may be re-issued at such time and upon such terms as determined by the Board or
the Compensation Committee;

 

WHEREAS, Section 9.5 of the LLC Agreement provides that the Board of Managers of
the Company (the “Board”) shall have the right to amend or modify the LLC
Agreement;

 

WHEREAS, Section 6.10(b) of the LLC Agreement provides that the Board shall not,
without the prior written consent of the Vestar Group Majority Holders, amend
the organizational documents of the Company or any of its Subsidiaries,
including the LLC Agreement;

 

NOW, THEREFORE, in consideration of the foregoing recitals, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.             Section 3.1(a) of the LLC Agreement is hereby amended and
restated in its entirety as follows:

 

“(a)         Units; Initial Capitalization.  Each Member’s interest in the
Company, including such Member’s interest, if any, in the capital, income, gain,
loss, deduction and expense of the Company and the right to vote, if any, on
certain Company matters as provided in this Agreement shall be represented by
units of limited liability company interest (each a “Unit”).  The Company
initially shall have four authorized classes of Units, designated Preferred
Units, Class A Units, Class B Units and Class C Units, with 546,182.2686
Preferred Units, 10,283,955.1413 Class A Units, 526,262.5000 Class B Units and
967,848.8492 Class C Units authorized for issuance.  On the date hereof, the
issued and outstanding Units consist of 541,308.2661 Preferred Units,
10,261,347.1413 Class A Units, 516,614.3368 Class B Units and 938,359.6682
Class C Units.  The ownership by a Unitholder of Units shall entitle such
Unitholder to allocations of profits and losses and other items and
distributions of cash and other property as is set forth in Article IV and
Article V.”

 

1

--------------------------------------------------------------------------------


 

2.             Section 3.3(a) of the LLC Agreement is hereby amended and
restated in its entirety as follows:

 

“(a)         Authorization of Class B Units and Class C Units.  Subject to
Section 6.10(b), the Class B Units and Class C Units are authorized and reserved
for issuance to employees, officers, directors and other service providers of or
to the Company and its Subsidiaries, and the Board of Managers or the
Compensation Committee from time to time may establish such vesting, forfeiture
and repurchase criteria, and such Floor Amount, for any Class B Units and
Class C Units as the Board of Managers or the Compensation Committee in its
discretion determines (and as may be set forth in the applicable Management
Grant Agreement).  Any Class B Unit or Class C Unit that is forfeited by, or
repurchased by the Company from, any Person pursuant to the provisions of the
applicable agreement between such Person and the Company shall be deemed to have
been acquired by the Company and may, subject to Section 6.10(b), be re-issued
to employees, officers, directors or other service providers of or to the
Company and its Subsidiaries at such time and upon such terms and subject to
such conditions as the Board of Managers or the Compensation Committee
determines.”

 

3.             This Amendment shall become effective upon its approval by the
Board and the Vestar Majority Holders in accordance with Section 6.10(b) and 9.5
of the LLC Agreement.  Upon the effectiveness of this Amendment, each reference
in the LLC Agreement to “this Agreement”, “herein”, “hereof” and words of like
import and each reference in the LLC Agreement shall mean the LLC Agreement as
amended hereby.

 

4.             Except as specifically set forth above, the LLC Agreement shall
remain in full force and effect and is hereby ratified and confirmed.

 

5.             THIS AMENDMENT IS GOVERNED BY AND SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE, EXCLUDING ANY CONFLICT OF LAWS
RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR THE CONSTRUCTION OF THIS
AGREEMENT TO THE LAW OF ANOTHER JURISDICTION.

 

*              *              *              *              *

 

2

--------------------------------------------------------------------------------